Title: Arthur Lee to Franklin and John Adams, 22 January 1779
From: Lee, Arthur
To: Franklin, Benjamin,Adams, John


   
Gentlem.
Jany. 22d. 1779
M. Monthieu calld on me yesterday, but I was too ill to see him. I suppose it was to urge the payment of his demand, which I am by no means yet satisfyd is due. The Papers he has given in, instead of vouching it, render it suspected. The only true & sufficient Voucher is the receit which Mr. Williams did give, or ought to have given to M. Peltier duDoyer at the time he says he deliverd to him the goods chargd to the Public. It is impossible that Men one year engaged in Merchandize, coud have faild the one asking & the other giving a Receit for goods really deliverd. It is to no purpose to remark the contradictions & defects of the Papers given in. They are abundant, but the want of the necessary & usual receit gives such an appearance to the business that I cannot think myself justifiable in giving my consent to pay the demand. I am only sorry that I have consented to the payment of so much already on the faith of a Man who had no receit to show. I have the honor to be, with the greatest respect & esteem &c &c
AL.


P.S. The delivery of Mr. Williams’s receit is the more necessary, as it is that only which shoud satisfy us, that the Articles deliverd were for the public & make Mr. Williams accountable for them, as having been receivd by him for the public use. The evidence Mr. Peltier has given in to us, says only, that he deliverd certain Articles to Mr. Williams, but not to whose use nor with any mark or numbers, nor has it any date of year, month, day or place. We know perfectly well that Mr. Williams was shipping goods for himself & others as well as for the Public. It might therefore be true that M. Peltier did deliver such goods, but it will not enable us to determine for which of these uses they were deliverd. Neither does Mr. Williams in his Letter say that what he receivd was for the public use, nor does he specify what he has receivd, so as to render himself liable for the re-delivery.
(a) NB. M. Montieu had assured us that he had the receit & woud send it to us.

 
Notation: L’Orient 15th. May 1780 Examined with the Letter book & found to be a true copy. John G. Frazer Joseph Brown Junr.

